EXHIBIT 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding (%) Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 16 3,520,024 1.04 220,001 7.323 359.66 576 79.5 2/28 6-month LIBOR 1,010 165,175,603 48.58 163,540 8.512 359.58 596 78.6 2/38 6-month LIBOR 516 117,216,688 34.48 227,164 8.064 479.95 585 76.2 2/28 6-month LIBOR – 60-month Interest Only 87 19,823,055 5.83 227,851 7.779 359.53 661 79.4 2/28 6-month LIBOR – 40/30-Year Balloon 22 4,130,913 1.21 187,769 8.173 359.39 589 72.4 3/27 6-month LIBOR 58 10,351,538 3.04 178,475 8.365 359.50 602 76.2 3/37 6-month LIBOR 19 4,280,416 1.26 225,285 7.833 479.97 597 75.0 3/27 6-month LIBOR – 60- month Interest Only 12 3,063,500 0.90 255,292 7.305 359.58 664 75.5 3/27 6-month LIBOR – 40/30-Year Balloon 4 872,153 0.26 218,038 8.268 359.63 649 82.1 5/25 6-month LIBOR 19 3,979,269 1.17 209,435 7.886 359.65 602 72.4 5/35 6-month LIBOR 21 3,944,953 1.16 187,855 7.474 480.00 582 70.7 5/25 6-month LIBOR – 120-month Interest Only 13 3,397,006 1.00 261,308 7.043 359.76 658 82.2 5/25 6-month LIBOR – 40/30-Year Balloon 1 244,797 0.07 244,797 6.875 358.00 640 51.6 Total 1,798 339,999,916 100.00 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 1,242 214,557,859 63.11 172,752 8.356 359.57 604 78.4 ARM 480 556 125,442,057 36.89 225,615 8.037 479.95 585 76.0 Total 1,798 339,999,916 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 13 593,903 0.17 45,685 11.446 359.65 593 80.7 50,000.01 - 75,000.00 108 6,817,643 2.01 63,126 10.257 371.09 582 86.0 75,000.01 - 100,000.00 187 16,531,906 4.86 88,406 8.989 379.70 596 79.0 100,000.01 - 150,000.00 449 55,931,070 16.45 124,568 8.473 387.80 600 78.8 150,000.01 - 200,000.00 376 65,867,253 19.37 175,179 8.276 397.82 597 78.3 200,000.01 - 250,000.00 226 50,317,595 14.80 222,644 8.199 405.90 595 77.5 250,000.01 - 300,000.00 150 40,949,004 12.04 272,993 8.077 405.26 590 76.4 300,000.01 - 350,000.00 148 47,898,245 14.09 323,637 7.821 416.14 603 75.8 350,000.01 - 400,000.00 102 38,332,575 11.27 375,810 7.969 424.67 598 76.2 400,000.01 - 450,000.00 31 12,769,224 3.76 411,910 8.124 433.30 596 75.3 450,000.01 - 500,000.00 6 2,919,499 0.86 486,583 7.755 420.03 598 78.0 500,000.01 - 550,000.00 1 520,000 0.15 520,000 6.875 359.00 639 59.1 550,000.01 - 600,000.00 1 552,000 0.16 552,000 6.250 480.00 583 70.8 Total 1,798 339,999,916 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 36 4,324,035 1.27 120,112 8.876 373.14 598 87.0 Alaska 6 1,321,703 0.39 220,284 8.421 384.38 605 84.1 Arizona 94 16,420,771 4.83 174,689 8.173 394.92 609 77.9 Arkansas 6 784,158 0.23 130,693 8.659 407.05 541 75.7 California 262 71,402,948 21.00 272,530 7.721 428.59 584 68.5 Colorado 33 6,820,787 2.01 206,691 8.437 393.66 614 82.8 Connecticut 34 7,194,314 2.12 211,597 7.884 419.84 596 77.6 Delaware 2 543,600 0.16 271,800 8.029 360.00 641 85.5 District of Columbia 8 1,867,246 0.55 233,406 7.365 435.70 585 61.3 Florida 229 40,588,418 11.94 177,242 8.330 399.21 597 76.7 Georgia 80 12,145,061 3.57 151,813 8.805 395.65 604 85.5 Hawaii 8 2,867,538 0.84 358,442 7.436 393.82 589 57.7 Idaho 23 3,510,307 1.03 152,622 8.270 410.02 596 81.4 Illinois 79 15,904,583 4.68 201,324 8.579 389.32 627 79.8 Indiana 19 1,771,182 0.52 93,220 9.734 359.63 604 85.5 Iowa 8 780,598 0.23 97,575 8.316 410.12 618 73.5 Kansas 10 956,739 0.28 95,674 9.638 389.71 598 83.1 Kentucky 14 1,504,794 0.44 107,485 9.424 365.61 580 88.9 Louisiana 20 2,426,197 0.71 121,310 9.167 364.24 613 89.6 Maine 6 911,203 0.27 151,867 8.334 418.46 581 85.1 Maryland 51 11,522,525 3.39 225,932 8.068 426.93 601 79.6 Massachusetts 27 7,461,022 2.19 276,334 7.947 406.09 588 75.0 Michigan 34 4,006,619 1.18 117,842 9.277 367.85 585 82.2 Minnesota 20 4,162,315 1.22 208,116 8.420 395.30 625 78.5 Mississippi 13 1,537,546 0.45 118,273 8.763 372.55 571 81.5 Missouri 57 7,356,336 2.16 129,059 9.133 379.81 594 84.7 Montana 2 502,700 0.15 251,350 8.730 412.76 564 89.3 Nebraska 2 219,441 0.06 109,721 10.019 359.35 587 94.8 Nevada 26 5,340,529 1.57 205,405 7.907 424.64 603 78.6 New Hampshire 7 1,464,886 0.43 209,269 8.189 413.06 591 82.1 New Jersey 69 17,820,606 5.24 258,270 8.441 405.66 600 78.2 New Mexico 13 2,596,395 0.76 199,723 8.436 401.19 615 85.3 New York 63 16,521,370 4.86 262,244 7.666 420.30 591 72.3 North Carolina 43 5,988,574 1.76 139,269 8.726 384.05 607 83.8 North Dakota 1 95,000 0.03 95,000 10.000 360.00 544 95.0 Ohio 22 2,189,648 0.64 99,529 9.105 387.81 604 88.0 Oklahoma 14 1,465,256 0.43 104,661 8.861 359.74 592 82.9 Oregon 29 5,674,874 1.67 195,685 7.882 384.67 598 75.9 Pennsylvania 55 7,636,249 2.25 138,841 8.458 383.28 601 83.7 Rhode Island 3 519,593 0.15 173,198 8.696 437.37 577 80.1 South Carolina 9 1,266,433 0.37 140,715 9.239 380.43 591 83.7 Tennessee 37 4,528,610 1.33 122,395 8.606 375.51 618 89.1 Texas 83 9,326,437 2.74 112,367 8.904 365.27 594 85.2 Utah 27 4,851,502 1.43 179,685 8.110 385.93 594 84.2 Vermont 3 660,413 0.19 220,138 8.925 409.17 604 83.6 Virginia 44 8,769,368 2.58 199,304 8.247 409.20 597 82.4 Washington 42 9,051,552 2.66 215,513 7.863 412.75 586 82.5 West Virginia 10 1,092,490 0.32 109,249 9.073 370.71 597 78.7 Wisconsin 11 1,533,547 0.45 139,413 9.304 364.71 606 87.1 Wyoming 4 791,897 0.23 197,974 8.366 405.78 594 87.3 Total 1,798 339,999,916 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 102 18,421,671 5.42 180,605 8.018 411.59 581 40.1 50.01 - 55.00 43 8,424,794 2.48 195,925 7.738 399.13 584 52.7 55.01 - 60.00 67 15,690,583 4.61 234,188 7.710 412.60 580 58.1 60.01 - 65.00 82 19,591,118 5.76 238,916 7.659 421.57 586 63.2 65.01 - 70.00 124 26,754,913 7.87 215,765 7.977 410.67 575 68.6 70.01 - 75.00 140 29,727,831 8.74 212,342 8.068 408.97 579 73.8 75.01 - 80.00 473 83,234,376 24.48 175,971 8.103 399.59 610 79.4 80.01 - 85.00 203 40,036,019 11.78 197,222 8.357 402.82 585 84.3 85.01 - 90.00 328 62,994,648 18.53 192,057 8.494 404.84 611 89.4 90.01 - 95.00 167 26,905,329 7.91 161,110 8.919 391.57 608 94.8 95.01 - 100.00 69 8,218,634 2.42 119,111 9.722 378.08 627 99.9 Total 1,798 339,999,916 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 99 17,848,171 5.25 180,285 7.970 411.66 583 39.9 50.01 - 55.00 43 8,424,794 2.48 195,925 7.738 399.13 584 52.7 55.01 - 60.00 67 15,690,583 4.61 234,188 7.710 412.60 580 58.1 60.01 - 65.00 82 19,591,118 5.76 238,916 7.659 421.57 586 63.2 65.01 - 70.00 124 26,780,013 7.88 215,968 7.962 410.74 575 68.3 70.01 - 75.00 132 28,514,299 8.39 216,017 8.079 410.27 576 73.6 75.01 - 80.00 248 50,907,289 14.97 205,271 8.098 406.69 585 78.9 80.01 - 85.00 202 39,887,269 11.73 197,462 8.358 402.98 585 84.3 85.01 - 90.00 332 63,804,155 18.77 192,181 8.509 404.66 611 89.2 90.01 - 95.00 169 27,210,079 8.00 161,006 8.898 391.22 609 94.6 95.01 - 100.00 300 41,342,146 12.16 137,807 8.429 386.38 643 83.9 Total 1,798 339,999,916 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 - 5.500 7 1,957,841 0.58 279,692 5.323 433.55 623 52.4 5.501 - 6.000 26 7,287,200 2.14 280,277 5.892 421.25 609 66.5 6.001 - 6.500 67 16,512,856 4.86 246,461 6.336 425.25 608 68.2 6.501 - 7.000 151 33,024,757 9.71 218,707 6.822 404.86 611 72.9 7.001 - 7.500 204 44,533,861 13.10 218,303 7.328 411.20 600 76.0 7.501 - 8.000 303 61,313,599 18.03 202,355 7.797 406.32 601 77.4 8.001 - 8.500 237 46,108,477 13.56 194,551 8.309 404.34 594 79.7 8.501 - 9.000 256 45,962,176 13.52 179,540 8.779 399.66 598 80.4 9.001 - 9.500 172 28,136,774 8.28 163,586 9.315 392.10 597 80.2 9.501 - 10.000 180 30,177,333 8.88 167,652 9.800 392.80 579 80.5 10.001 - 10.500 81 11,865,781 3.49 146,491 10.302 397.67 581 78.7 10.501 - 11.000 61 7,927,355 2.33 129,957 10.765 407.58 566 84.2 11.001 - 11.500 19 2,246,131 0.66 118,217 11.312 384.46 561 79.7 11.501 - 12.000 16 1,392,082 0.41 87,005 11.816 359.66 575 84.6 12.001 - 12.500 9 998,398 0.29 110,933 12.305 395.90 592 86.4 12.501 - 13.000 6 409,105 0.12 68,184 12.728 387.57 578 95.3 13.001 - 13.500 2 100,300 0.03 50,150 13.250 360.00 619 85.0 Greater than 14.000 1 45,889 0.01 45,889 15.875 358.00 506 90.0 Total 1,798 339,999,916 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,422 262,639,208 77.25 184,697 8.251 403.77 595 77.3 Planned Unit Development 214 42,720,672 12.56 199,629 8.082 404.01 601 80.0 Low-Rise Condominium 91 15,334,662 4.51 168,513 8.373 393.41 615 77.5 Two Family Home 51 13,200,723 3.88 258,838 8.381 411.23 601 75.4 Three Family Home 12 4,019,374 1.18 334,948 7.820 446.49 622 73.1 Four Family Home 4 1,241,828 0.37 310,457 8.177 359.26 635 70.3 High-Rise Condominium 4 843,448 0.25 210,862 9.783 413.91 562 73.5 Total 1,798 339,999,916 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,148 253,195,341 74.47 220,553 8.062 408.54 593 75.2 Purchase 499 59,146,522 17.40 118,530 8.996 384.36 617 85.8 Refinance – Rate/Term 151 27,658,053 8.13 183,166 8.239 404.31 595 80.6 Total 1,798 339,999,916 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 1,691 323,055,093 95.02 191,044 8.195 404.88 595 77.3 Investment Property 75 11,970,898 3.52 159,612 9.160 395.06 640 82.7 Second Home 32 4,973,925 1.46 155,435 8.870 367.20 647 78.1 Total 1,798 339,999,916 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 1,242 214,557,859 63.11 172,752 8.356 359.57 604 78.4 Greater than 360 556 125,442,057 36.89 225,615 8.037 479.95 585 76.0 Total 1,798 339,999,916 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,090 193,351,337 56.87 177,387 7.838 409.07 592 79.7 Stated Income 708 146,648,579 43.13 207,131 8.767 397.29 603 74.5 Total 1,798 339,999,916 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 1 153,600 0.05 153,600 6.730 358.00 817 80.0 781 – 800 2 164,281 0.05 82,141 7.849 360.00 794 83.5 761 – 780 4 991,467 0.29 247,867 7.625 375.16 767 85.0 741 – 760 7 1,566,457 0.46 223,780 7.941 385.84 750 76.9 721 – 740 11 2,048,884 0.60 186,262 7.633 366.50 729 81.9 701 – 720 18 3,338,205 0.98 185,456 7.417 386.40 713 75.4 681 – 700 31 6,103,751 1.80 196,895 8.289 406.14 690 83.0 661 – 680 98 19,719,678 5.80 201,221 7.899 382.87 669 80.9 641 – 660 193 39,320,759 11.56 203,735 7.984 390.05 649 79.6 621 – 640 201 38,110,706 11.21 189,606 7.978 395.12 630 79.9 601 – 620 274 47,005,950 13.83 171,555 8.166 400.27 610 80.5 581 – 600 260 49,224,420 14.48 189,325 8.443 410.48 591 79.3 561 – 580 225 39,838,968 11.72 177,062 8.252 405.23 570 74.2 541 – 560 201 38,012,486 11.18 189,117 8.387 422.03 551 75.9 521 – 540 167 34,798,913 10.23 208,377 8.375 416.21 531 73.2 501 – 520 103 19,276,790 5.67 187,153 8.946 414.61 512 68.5 500 or Less 2 324,600 0.10 162,300 9.731 360.00 500 71.7 Total 1,798 339,999,916 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,402 251,684,681 74.02 179,518 8.252 398.93 606 80.4 A- 111 25,229,325 7.42 227,291 8.065 418.53 578 72.0 B 172 39,792,367 11.70 231,351 8.118 416.14 567 70.7 C 93 19,654,508 5.78 211,339 8.560 418.11 566 63.9 C- 6 1,214,418 0.36 202,403 8.048 412.82 565 64.7 D 14 2,424,618 0.71 173,187 8.092 459.68 590 59.0 Total 1,798 339,999,916 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 520 101,005,750 29.71 194,242 8.612 402.73 602 78.7 12 74 19,374,473 5.70 261,817 8.126 417.16 599 74.6 24 1,115 202,699,855 59.62 181,794 8.115 404.79 593 77.4 36 89 16,919,838 4.98 190,111 7.614 386.78 611 74.6 Total 1,798 339,999,916 100.00 Months to Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 16 3,520,024 1.04 220,001 7.323 359.66 576 79.5 19 – 24 24 1,635 306,346,260 90.10 187,368 8.289 405.63 596 77.7 32 – 37 36 93 18,567,608 5.46 199,652 8.063 387.29 613 76.1 38 or Greater 60 54 11,566,025 3.40 214,186 7.476 400.70 613 74.3 Total 1,798 339,999,916 100.00 Gross Margins for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 or Less 1 178,341 0.05 178,341 11.375 359.00 506 80.0 1.001 - 2.000 1 242,000 0.07 242,000 7.250 360.00 543 68.6 2.001 - 3.000 1 220,000 0.06 220,000 7.500 480.00 537 77.2 3.001 - 4.000 8 1,036,417 0.30 129,552 9.033 391.84 646 74.8 4.001 - 5.000 39 7,775,583 2.29 199,374 7.553 369.26 624 76.8 5.001 - 6.000 232 46,682,493 13.73 201,218 7.839 398.30 601 73.0 6.001 - 7.000 1,288 240,651,722 70.78 186,841 8.252 408.83 596 78.5 7.001 - 8.000 228 43,213,360 12.71 189,532 8.698 389.74 590 76.9 Total 1,798 339,999,916 100.00 (1) The weighted average Gross Margin for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.501%. 8 Maximum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 10.001 - 10.500 1 306,000 0.09 306,000 7.450 356.00 720 85.0 11.001 - 11.500 1 370,000 0.11 370,000 5.350 359.00 680 33.6 11.501 - 12.000 1 244,797 0.07 244,797 6.875 358.00 640 51.6 12.001 - 12.500 9 2,473,591 0.73 274,843 5.692 418.00 620 65.2 12.501 - 13.000 39 9,940,408 2.92 254,882 6.145 406.43 617 68.3 13.001 - 13.500 86 20,375,315 5.99 236,922 6.565 415.11 612 68.7 13.501 - 14.000 179 38,565,139 11.34 215,448 7.031 400.73 609 73.3 14.001 - 14.500 214 46,399,446 13.65 216,820 7.476 408.48 596 76.6 14.501 - 15.000 303 60,483,868 17.79 199,617 7.926 407.42 600 78.0 15.001 - 15.500 227 43,620,466 12.83 192,161 8.407 406.49 591 79.8 15.501 - 16.000 240 43,028,061 12.66 179,284 8.883 401.23 595 80.3 16.001 - 16.500 160 25,467,145 7.49 159,170 9.390 396.62 597 80.6 16.501 - 17.000 157 25,970,730 7.64 165,419 9.820 395.42 580 81.3 17.001 - 17.500 70 10,103,628 2.97 144,338 10.292 401.76 584 78.7 17.501 - 18.000 59 7,586,917 2.23 128,592 10.783 407.98 567 83.9 18.001 - 18.500 19 2,246,131 0.66 118,217 11.312 384.46 561 79.7 18.501 - 19.000 15 1,264,582 0.37 84,305 11.813 359.63 579 85.6 19.001 - 19.500 9 998,398 0.29 110,933 12.305 395.90 592 86.4 Greater than 19.500 9 555,294 0.16 61,699 13.083 380.15 580 93.0 Total 1,798 339,999,916 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 15.107%. Initial Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 22 4,602,539 1.35 209,206 7.544 371.08 587 81.0 1.500 1,428 268,314,152 78.92 187,895 8.267 412.00 595 77.9 2.000 9 1,290,876 0.38 143,431 8.361 359.57 609 76.6 3.000 336 65,248,580 19.19 194,192 8.176 374.62 604 75.7 4.000 1 144,665 0.04 144,665 8.875 356.00 562 49.2 5.000 1 244,797 0.07 244,797 6.875 358.00 640 51.6 6.000 1 154,308 0.05 154,308 6.800 359.00 607 78.0 Total 1,798 339,999,916 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.789%. 9 Subsequent Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 316 60,404,366 17.77 191,153 8.223 368.84 602 76.3 1.500 1,481 279,450,885 82.19 188,691 8.242 411.61 596 77.8 2.500 1 144,665 0.04 144,665 8.875 356.00 562 49.2 Total 1,798 339,999,916 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.412%. Minimum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 - 6.000 33 9,245,040 2.72 280,153 5.772 423.86 612 63.5 6.001 - 7.000 218 49,537,613 14.57 227,237 6.660 411.65 610 71.3 7.001 - 8.000 507 105,847,460 31.13 208,772 7.600 408.37 600 76.8 8.001 - 9.000 493 92,070,653 27.08 186,756 8.544 402.01 596 80.1 9.001 - 10.000 352 58,314,108 17.15 165,665 9.566 392.46 588 80.4 Greater than 10.000 195 24,985,042 7.35 128,128 10.766 397.05 575 81.5 Total 1,798 339,999,916 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.239%. 10 Next Adjustment Dates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) August 2007 6 1,191,415 0.35 198,569 7.256 359.00 563 84.1 September 2007 4 937,770 0.28 234,443 8.030 360.00 601 73.1 October 2007 6 1,390,839 0.41 231,807 6.903 360.00 570 79.9 October 2008 1 268,861 0.08 268,861 7.350 355.00 637 68.7 November 2008 8 1,382,663 0.41 172,833 8.405 356.00 603 67.4 December 2008 4 807,764 0.24 201,941 9.273 357.00 609 82.4 January 2009 34 6,588,285 1.94 193,773 8.334 380.68 607 78.1 February 2009 363 64,791,134 19.06 178,488 8.319 365.34 598 77.1 March 2009 888 168,750,718 49.63 190,035 8.238 422.25 594 77.5 April 2009 337 63,756,835 18.75 189,189 8.376 407.07 596 78.7 December 2009 1 204,805 0.06 204,805 7.390 357.00 586 85.0 January 2010 2 349,713 0.10 174,857 7.947 358.00 584 81.7 February 2010 30 5,582,124 1.64 186,071 8.037 361.58 614 73.9 March 2010 49 9,496,566 2.79 193,807 8.163 398.79 612 78.9 April 2010 11 2,934,400 0.86 266,764 7.848 404.62 622 70.1 January 2012 1 244,797 0.07 244,797 6.875 358.00 640 51.6 February 2012 10 2,188,875 0.64 218,888 7.844 359.00 605 83.4 March 2012 30 6,035,078 1.78 201,169 7.495 413.36 604 71.9 April 2012 13 3,097,275 0.91 238,252 7.228 408.87 632 74.2 Total 1,798 339,999,916 100.00 (1) The weighted average Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is April 2009. Interest Only Periods for the Group 1 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,686 313,716,355 92.27 186,071 8.290 407.71 592 77.3 60 99 22,886,555 6.73 231,177 7.715 359.53 662 78.9 120 13 3,397,006 1.00 261,308 7.043 359.76 658 82.2 Total 1,798 339,999,916 100.00 11 GROUP 2 MORTGAGE LOANS Mortgage Loan Programs for the Group 2 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 16 5,954,274 0.90 372,142 7.730 359.63 566 79.7 2/28 6-month LIBOR 1,130 216,658,055 32.83 191,733 8.920 359.62 595 80.9 2/38 6-month LIBOR 478 133,094,797 20.17 278,441 8.574 479.96 590 80.5 2/28 6-month LIBOR – 120-month Interest Only 1 200,000 0.03 200,000 6.000 358.00 666 64.5 2/28 6-month LIBOR – 60-month Interest Only 585 172,184,548 26.09 294,333 8.043 359.47 632 82.0 2/28 6-month LIBOR – 84-month Interest Only 1 379,905 0.06 379,905 8.750 352.00 655 95.0 2/28 6-month LIBOR – 40/30-Year Balloon 23 5,772,495 0.87 250,978 8.248 359.56 588 72.9 3/27 12-month LIBOR 3 632,996 0.10 210,999 6.987 358.09 715 80.0 3/27 6-month LIBOR 84 14,181,208 2.15 168,824 8.892 359.22 589 79.5 3/37 12-month LIBOR 1 216,246 0.03 216,246 6.250 475.00 709 68.6 3/37 6-month LIBOR 20 6,236,407 0.94 311,820 8.274 480.00 602 80.1 3/27 6-month LIBOR – 120-month Interest Only 2 414,800 0.06 207,400 5.625 360.00 726 69.6 3/27 6-month LIBOR – 60-month Interest Only 18 5,326,239 0.81 295,902 7.810 359.15 630 81.7 3/27 12-month LIBOR – 120-month Interest Only 18 4,000,556 0.61 222,253 6.377 359.17 682 61.4 3/27 12-month LIBOR – 36-month Interest Only 5 1,228,000 0.19 245,600 6.732 359.29 703 63.9 5/25 6-month LIBOR 22 5,840,032 0.88 265,456 7.297 359.27 655 70.1 5/25 12-month LIBOR 19 4,396,031 0.67 231,370 6.396 359.39 682 60.7 5/35 6-month LIBOR 23 7,399,368 1.12 321,712 7.170 480.00 609 77.3 5/25 12-month LIBOR – 120-month Interest Only 99 24,329,499 3.69 245,753 6.601 359.63 698 67.3 5/25 12-month LIBOR – 60-month Interest Only 21 4,153,946 0.63 197,807 6.714 358.99 696 67.9 5/25 6-month LIBOR – 120-month Interest Only 56 17,340,642 2.63 309,654 6.682 359.23 675 77.3 7/23 12-month LIBOR 1 182,400 0.03 182,400 6.125 360.00 750 80.0 7/33 1-year CMT 1 241,901 0.04 241,901 6.750 479.00 667 79.3 7/33 12-month LIBOR 7 1,249,250 0.19 178,464 6.070 480.00 709 64.4 7/23 12-month LIBOR – 120-month Interest Only 19 4,413,222 0.67 232,275 6.123 359.32 688 57.9 7/23 12-month LIBOR – 84-month Interest Only 2 353,495 0.05 176,748 5.901 351.38 728 39.7 7/23 6-month LIBOR – 120-month Interest Only 5 1,326,285 0.20 265,257 6.359 356.79 710 72.8 7/33 12-month LIBOR – 120-month Interest Only 1 135,000 0.02 135,000 6.625 477.00 747 43.5 10/20 12-month LIBOR 4 851,273 0.13 212,818 5.939 359.55 666 51.8 10/30 12-month LIBOR 3 560,742 0.08 186,914 6.370 477.88 624 51.8 10/20 12-month LIBOR – 120-month Interest Only 87 20,541,030 3.11 236,104 6.238 359.61 700 57.7 10/30 12-month LIBOR – 120-month Interest Only 1 205,100 0.03 205,100 5.750 480.00 712 56.7 Total 2,756 659,999,745 100.00 12 Original Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 2,221 510,660,935 77.37 229,924 8.168 359.50 624 78.5 ARM 480 535 149,338,810 22.63 279,138 8.451 479.94 593 80.0 Total 2,756 659,999,745 100.00 Mortgage Loan Principal Balances for the Group 2 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 12 586,671 0.09 48,889 9.997 399.02 602 57.4 50,000.01 - 75,000.00 115 7,390,749 1.12 64,267 9.910 367.03 579 75.5 75,000.01 - 100,000.00 203 17,858,658 2.71 87,974 9.061 373.46 589 76.4 100,000.01 - 150,000.00 574 72,259,423 10.95 125,887 8.825 379.49 600 79.4 150,000.01 - 200,000.00 541 94,376,037 14.30 174,447 8.382 378.92 615 78.1 200,000.01 - 250,000.00 340 75,921,332 11.50 223,298 8.275 385.06 615 79.9 250,000.01 - 300,000.00 257 70,783,878 10.72 275,424 7.968 386.37 625 78.9 300,000.01 - 350,000.00 155 50,564,049 7.66 326,220 8.053 382.23 625 77.5 350,000.01 - 400,000.00 147 54,872,215 8.31 373,280 7.792 384.78 634 79.4 400,000.01 - 450,000.00 125 53,329,753 8.08 426,638 7.839 394.39 624 79.4 450,000.01 - 500,000.00 108 51,208,185 7.76 474,150 8.149 402.94 618 79.8 500,000.01 - 550,000.00 55 29,048,195 4.40 528,149 8.304 396.66 615 81.5 550,000.01 - 600,000.00 50 28,901,392 4.38 578,028 8.049 400.43 625 81.5 600,000.01 - 650,000.00 32 19,958,534 3.02 623,704 7.857 400.70 608 77.3 650,000.01 - 700,000.00 16 10,837,623 1.64 677,351 8.216 390.23 599 74.0 700,000.01 - 750,000.00 8 5,850,848 0.89 731,356 8.129 389.11 618 77.2 750,000.01 - 800,000.00 3 2,382,757 0.36 794,252 9.267 359.66 658 83.3 800,000.01 - 850,000.00 7 5,865,243 0.89 837,892 8.450 377.25 623 71.4 850,000.01 - 900,000.00 4 3,514,500 0.53 878,625 7.260 389.65 648 78.5 Greater than 900,000.00 4 4,489,703 0.68 1,122,426 8.106 384.93 632 73.3 Total 2,756 659,999,745 100.00 13 State Distribution of the Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 45 6,417,880 0.97 142,620 9.507 367.66 579 86.6 Alaska 3 856,158 0.13 285,386 9.376 402.01 556 86.1 Arizona 137 30,726,737 4.66 224,283 8.326 384.55 622 77.7 Arkansas 9 1,101,435 0.17 122,382 9.979 384.75 590 89.1 California 445 165,112,950 25.02 371,040 7.379 385.32 635 75.3 Colorado 42 8,917,536 1.35 212,322 8.144 385.02 626 84.4 Connecticut 38 9,204,938 1.39 242,235 8.742 412.88 597 78.7 Delaware 7 1,416,586 0.21 202,369 9.179 392.27 585 89.3 District of Columbia 9 2,022,785 0.31 224,754 8.411 405.18 626 73.8 Florida 437 96,161,122 14.57 220,048 8.326 384.19 624 78.1 Georgia 77 13,049,006 1.98 169,468 8.864 376.30 609 83.5 Hawaii 4 1,586,610 0.24 396,653 7.968 423.93 578 61.0 Idaho 24 3,673,701 0.56 153,071 8.548 386.55 583 79.2 Illinois 124 29,442,212 4.46 237,437 8.701 382.35 619 80.6 Indiana 23 3,051,460 0.46 132,672 9.566 366.26 588 85.4 Iowa 10 1,205,136 0.18 120,514 9.189 374.88 593 87.4 Kansas 10 1,169,426 0.18 116,943 9.907 359.94 588 85.8 Kentucky 13 1,945,564 0.29 149,659 8.457 377.49 594 82.4 Louisiana 25 3,583,168 0.54 143,327 9.217 369.45 591 85.9 Maine 4 1,930,200 0.29 482,550 8.751 360.00 572 78.0 Maryland 74 19,973,610 3.03 269,914 8.359 399.79 608 79.5 Massachusetts 30 10,746,064 1.63 358,202 8.402 390.59 608 80.8 Michigan 73 9,460,251 1.43 129,592 9.557 377.61 590 85.2 Minnesota 27 6,158,911 0.93 228,108 8.417 393.57 611 80.3 Mississippi 14 2,302,201 0.35 164,443 9.391 373.99 601 86.4 Missouri 37 4,282,027 0.65 115,730 9.184 372.96 596 84.1 Montana 7 2,158,100 0.33 308,300 8.504 432.09 565 77.7 Nebraska 4 388,059 0.06 97,015 9.068 400.67 567 79.4 Nevada 67 16,608,358 2.52 247,886 7.838 378.52 636 77.5 New Hampshire 8 1,758,929 0.27 219,866 8.534 429.96 533 81.8 New Jersey 88 24,407,486 3.70 277,358 8.528 390.59 599 79.1 New Mexico 19 3,099,790 0.47 163,147 8.844 388.04 596 85.8 New York 113 42,687,382 6.47 377,764 8.150 420.05 620 78.3 North Carolina 52 11,511,969 1.74 221,384 9.199 372.45 606 85.6 North Dakota 2 297,250 0.05 148,625 8.637 360.00 604 70.0 Ohio 19 2,153,682 0.33 113,352 9.092 361.57 596 83.3 Oklahoma 21 2,818,525 0.43 134,215 9.534 379.21 568 83.5 Oregon 39 7,399,449 1.12 189,729 7.946 391.48 622 74.4 Pennsylvania 87 13,185,412 2.00 151,556 8.727 388.01 593 81.2 Rhode Island 9 2,282,165 0.35 253,574 8.588 454.73 581 84.6 South Carolina 17 2,388,238 0.36 140,485 9.510 371.93 583 88.2 South Dakota 2 556,700 0.08 278,350 9.834 404.23 577 95.0 Tennessee 49 7,368,581 1.12 150,379 8.889 361.08 594 81.6 Texas 154 23,269,832 3.53 151,103 8.825 366.16 605 83.8 Utah 40 8,909,639 1.35 222,741 8.639 385.03 613 81.4 Vermont 3 451,550 0.07 150,517 8.518 390.78 568 65.7 Virginia 81 20,333,512 3.08 251,031 8.519 385.43 598 79.6 Washington 98 23,522,260 3.56 240,023 7.810 385.64 623 77.8 West Virginia 8 1,361,305 0.21 170,163 9.251 368.90 625 90.2 Wisconsin 25 4,722,597 0.72 188,904 9.315 377.92 598 78.6 Wyoming 3 861,300 0.13 287,100 9.228 360.00 583 92.1 Total 2,756 659,999,745 100.00 14 Loan-to-Value Ratios for the Group 2 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 168 32,606,573 4.94 194,087 7.051 376.99 639 40.0 50.01 - 55.00 58 13,501,531 2.05 232,785 7.450 376.79 620 52.8 55.01 - 60.00 88 20,216,495 3.06 229,733 7.176 379.81 617 57.6 60.01 - 65.00 91 23,391,098 3.54 257,045 7.668 388.03 608 63.0 65.01 - 70.00 131 35,206,995 5.33 268,756 7.743 384.73 613 68.3 70.01 - 75.00 182 43,799,046 6.64 240,654 8.110 401.29 591 73.7 75.01 - 80.00 995 246,618,600 37.37 247,858 8.045 383.82 639 79.7 80.01 - 85.00 259 63,101,349 9.56 243,635 8.502 391.78 583 84.4 85.01 - 90.00 407 102,639,851 15.55 252,186 8.816 392.16 598 89.6 90.01 - 95.00 271 59,582,463 9.03 219,861 9.140 387.96 605 94.8 95.01 - 100.00 106 19,335,744 2.93 182,413 9.314 375.19 629 99.9 Total 2,756 659,999,745 100.00 Combined Loan-to-Value Ratios(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 164 31,877,573 4.83 194,375 7.051 377.11 638 39.9 50.01 - 55.00 57 13,235,332 2.01 232,199 7.489 377.12 618 52.8 55.01 - 60.00 87 19,821,495 3.00 227,833 7.202 380.21 614 57.6 60.01 - 65.00 91 23,110,098 3.50 253,957 7.689 388.74 608 62.8 65.01 - 70.00 128 33,657,616 5.10 262,950 7.721 385.91 611 68.2 70.01 - 75.00 162 40,038,967 6.07 247,154 8.148 405.05 586 73.3 75.01 - 80.00 326 81,871,817 12.40 251,141 8.100 389.24 601 79.1 80.01 - 85.00 263 64,607,720 9.79 245,657 8.458 391.84 584 84.2 85.01 - 90.00 425 108,390,072 16.42 255,035 8.743 390.76 601 88.8 90.01 - 95.00 294 65,737,647 9.96 223,597 8.982 386.88 610 93.4 95.01 - 100.00 759 177,651,408 26.92 234,060 8.188 380.22 655 82.1 Total 2,756 659,999,745 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 15 Current Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.001 - 4.500 1 242,000 0.04 242,000 4.250 358.00 624 45.7 4.501 - 5.000 2 382,000 0.06 191,000 5.000 360.00 711 42.3 5.001 - 5.500 16 4,485,431 0.68 280,339 5.418 363.77 674 68.2 5.501 - 6.000 81 23,777,694 3.60 293,552 5.854 377.78 671 62.3 6.001 - 6.500 196 53,430,778 8.10 272,606 6.326 369.00 668 65.7 6.501 - 7.000 189 57,223,029 8.67 302,767 6.825 379.40 646 75.9 7.001 - 7.500 254 72,643,384 11.01 285,998 7.320 386.21 628 78.2 7.501 - 8.000 328 88,461,847 13.40 269,701 7.805 384.62 628 78.8 8.001 - 8.500 338 82,389,508 12.48 243,756 8.325 394.51 613 79.2 8.501 - 9.000 401 91,063,124 13.80 227,090 8.789 395.68 603 82.3 9.001 - 9.500 333 74,293,258 11.26 223,103 9.285 393.09 592 83.9 9.501 - 10.000 313 60,883,264 9.22 194,515 9.770 388.36 583 85.7 10.001 - 10.500 127 23,388,280 3.54 184,160 10.268 389.59 573 83.8 10.501 - 11.000 104 16,316,004 2.47 156,885 10.785 384.58 580 83.6 11.001 - 11.500 36 5,051,346 0.77 140,315 11.282 389.28 574 81.8 11.501 - 12.000 27 4,285,117 0.65 158,708 11.740 366.19 596 89.1 12.001 - 12.500 5 1,104,179 0.17 220,836 12.325 358.85 588 92.8 12.501 - 13.000 2 296,150 0.04 148,075 12.895 360.00 596 98.6 13.001 - 13.500 1 61,750 0.01 61,750 13.250 360.00 585 95.0 13.501 - 14.000 1 64,350 0.01 64,350 13.750 360.00 667 100.0 Greater than 14.000 1 157,250 0.02 157,250 14.250 360.00 515 85.0 Total 2,756 659,999,745 100.00 Types of Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,929 450,926,475 68.32 233,762 8.244 389.84 611 78.6 Planned Unit Development 472 121,189,076 18.36 256,757 8.255 375.58 620 81.3 Low-Rise Condominium 217 47,403,717 7.18 218,450 8.123 377.62 643 78.4 Two Family Home 99 29,438,270 4.46 297,356 8.387 405.19 634 78.2 High-Rise Condominium 12 3,867,548 0.59 322,296 7.494 359.82 681 70.3 Three Family Home 9 3,204,500 0.49 356,056 6.954 381.74 714 63.5 Four Family Home 13 3,444,731 0.52 264,979 7.870 381.98 638 70.3 Manufactured Housing (1) 5 525,427 0.08 105,085 8.763 359.42 572 57.7 Total 2,756 659,999,745 100.00 (1) Treated as real property. 16 Loan Purposes for the Group 2 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,393 346,631,539 52.52 248,838 8.188 391.92 596 75.9 Purchase 1,230 281,317,392 42.62 228,713 8.456 381.96 637 83.8 Refinance – Rate/Term 133 32,050,814 4.86 240,984 6.732 372.95 666 67.9 Total 2,756 659,999,745 100.00 Occupancy Types for the Group 2 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,561 619,538,900 93.87 241,913 8.245 387.95 614 79.5 Investment Property 158 29,356,806 4.45 185,803 7.927 371.58 672 69.7 Second Home 37 11,104,038 1.68 300,109 8.304 359.73 670 70.2 Total 2,756 659,999,745 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 2,221 510,660,935 77.37 229,924 8.168 359.50 624 78.5 Greater than 360 535 149,338,810 22.63 279,138 8.451 479.94 593 80.0 Total 2,756 659,999,745 100.00 Loan Documentation Types for the Group 2 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,725 372,526,169 56.44 215,957 8.369 390.28 592 81.3 Stated Income 696 208,415,533 31.58 299,448 8.668 389.38 631 80.0 Reduced 164 39,870,035 6.04 243,110 6.525 360.70 696 65.8 Preferred 51 12,560,831 1.90 246,291 6.096 368.29 711 59.9 Full/Alternative 53 11,283,271 1.71 212,892 6.341 369.07 689 65.6 Stated Income/Stated Asset 23 5,775,464 0.88 251,107 6.538 361.55 684 67.2 No Income/No Asset 19 4,116,792 0.62 216,673 6.556 363.04 696 63.2 No Ratio 16 3,733,499 0.57 233,344 6.595 359.27 699 58.7 Streamlined 9 1,718,150 0.26 190,906 6.391 360.00 706 57.0 Total 2,756 659,999,745 100.00 17 Credit Bureau Risk Scores(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 2 563,400 0.09 281,700 9.171 413.67 803 90.0 781 – 800 6 2,206,891 0.33 367,815 7.797 359.70 791 74.0 761 – 780 16 4,536,307 0.69 283,519 6.832 370.67 767 71.0 741 – 760 44 9,529,887 1.44 216,588 6.838 374.36 750 69.8 721 – 740 56 17,685,514 2.68 315,813 7.466 368.13 729 74.2 701 – 720 126 33,649,006 5.10 267,056 6.945 374.71 710 70.3 681 – 700 118 31,746,342 4.81 269,037 7.333 371.84 690 76.1 661 – 680 203 52,814,248 8.00 260,169 7.641 379.22 670 76.9 641 – 660 283 75,158,328 11.39 265,577 7.971 387.27 650 79.3 621 – 640 306 76,546,504 11.60 250,152 8.059 374.03 630 81.0 601 – 620 382 88,480,246 13.41 231,624 8.385 383.86 610 83.3 581 – 600 327 79,095,535 11.98 241,882 8.592 380.93 591 81.8 561 – 580 274 61,467,328 9.31 224,333 8.724 399.90 570 80.7 541 – 560 230 52,224,443 7.91 227,063 8.770 407.01 551 79.8 521 – 540 218 43,663,304 6.62 200,290 9.041 403.81 531 76.6 501 – 520 158 28,922,822 4.38 183,056 9.379 415.84 512 72.4 500 or Less 7 1,709,639 0.26 244,234 8.446 410.16 500 75.0 Total 2,756 659,999,745 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 2 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 2 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,279 553,463,068 83.86 242,853 8.147 383.30 627 79.9 A- 128 34,363,010 5.21 268,461 8.313 391.86 575 77.1 B 191 42,709,124 6.47 223,608 8.728 412.96 564 74.9 C 121 23,717,463 3.59 196,012 8.905 409.52 555 70.3 C- 11 1,588,859 0.24 144,442 9.439 410.46 566 66.0 D 26 4,158,220 0.63 159,932 9.352 396.43 558 57.3 Total 2,756 659,999,745 100.00 Prepayment Penalty Periods for the Group 2 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 797 194,313,148 29.44 243,806 8.587 384.69 618 77.4 12 224 71,872,149 10.89 320,858 8.131 398.39 631 77.4 24 1,445 323,751,214 49.05 224,049 8.313 388.32 604 81.4 36 196 47,851,272 7.25 244,139 7.149 369.81 658 73.1 60 94 22,211,961 3.37 236,297 6.593 380.76 671 72.8 Total 2,756 659,999,745 100.00 18 Months to Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 17 6,064,432 0.92 356,731 7.717 359.29 569 79.7 13 – 18 16 1 379,905 0.06 379,905 8.750 352.00 655 95.0 19 – 24 24 2,216 527,799,737 79.97 238,177 8.539 389.92 606 81.1 25 – 31 30 2 389,322 0.06 194,661 5.972 420.76 709 73.7 32 – 37 35 149 31,847,130 4.83 213,739 8.128 382.88 618 77.0 38 or Greater 76 371 93,519,218 14.17 252,073 6.575 371.98 683 67.0 Total 2,756 659,999,745 100.00 Gross Margins for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 326 76,916,379 11.65 235,940 6.430 363.37 696 63.5 3.001 - 4.000 21 5,286,172 0.80 251,722 7.672 370.73 652 80.1 4.001 - 5.000 51 11,628,843 1.76 228,017 7.902 369.01 617 78.0 5.001 - 6.000 279 66,768,460 10.12 239,313 8.225 378.58 615 78.4 6.001 - 7.000 1,722 415,633,762 62.97 241,367 8.420 394.24 606 80.9 7.001 - 8.000 308 74,451,232 11.28 241,725 8.977 383.74 599 83.2 8.001 - 9.000 36 6,619,377 1.00 183,872 9.253 359.46 602 84.4 9.001 - 10.000 9 1,199,808 0.18 133,312 10.868 359.52 597 89.7 10.001 - 11.000 3 875,712 0.13 291,904 12.156 358.43 577 94.4 12.001 - 13.000 1 620,000 0.09 620,000 6.250 360.00 649 68.9 Total 2,756 659,999,745 100.00 (1) The weighted average Gross Margin for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.048%. 19 Maximum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 - 10.000 1 186,000 0.03 186,000 5.000 360.00 705 55.0 10.001 - 10.500 8 2,051,799 0.31 256,475 5.296 368.55 694 55.9 10.501 - 11.000 49 12,136,503 1.84 247,684 5.817 370.98 699 54.7 11.001 - 11.500 130 30,422,482 4.61 234,019 6.335 361.11 690 61.0 11.501 - 12.000 62 15,118,923 2.29 243,854 6.596 364.56 705 68.6 12.001 - 12.500 66 17,080,036 2.59 258,788 6.656 360.50 681 71.7 12.501 - 13.000 53 17,848,070 2.70 336,756 6.414 375.50 649 73.4 13.001 - 13.500 79 25,206,556 3.82 319,070 6.713 378.27 633 75.5 13.501 - 14.000 167 54,028,872 8.19 323,526 7.161 381.01 625 78.6 14.001 - 14.500 239 70,424,487 10.67 294,663 7.501 388.35 618 79.6 14.501 - 15.000 325 82,488,553 12.50 253,811 7.932 386.01 625 79.1 15.001 - 15.500 331 78,167,021 11.84 236,154 8.462 396.37 605 79.1 15.501 - 16.000 395 88,367,100 13.39 223,714 8.891 396.93 599 82.3 16.001 - 16.500 298 66,596,131 10.09 223,477 9.316 395.16 594 83.9 16.501 - 17.000 272 53,327,507 8.08 196,057 9.794 391.15 582 86.2 17.001 - 17.500 114 20,970,476 3.18 183,952 10.280 393.07 570 83.9 17.501 - 18.000 96 14,928,912 2.26 155,510 10.803 386.96 579 83.3 18.001 - 18.500 37 5,607,946 0.85 151,566 11.434 386.15 576 83.1 18.501 - 19.000 26 4,133,640 0.63 158,986 11.746 366.42 596 88.9 19.001 - 19.500 3 329,229 0.05 109,743 12.294 360.00 602 87.8 Greater than 19.500 5 579,500 0.09 115,900 13.396 360.00 581 94.7 Total 2,756 659,999,745 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 14.890%. Initial Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Initial Periodic RateCap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 20 7,884,474 1.19 394,224 7.980 359.72 567 79.3 1.500 1,889 447,729,116 67.84 237,019 8.536 395.63 604 81.1 2.000 46 9,671,025 1.47 210,240 6.974 361.35 670 69.0 3.000 500 123,011,396 18.64 246,023 8.290 371.77 616 80.0 5.000 269 62,894,301 9.53 233,808 6.428 364.03 696 62.9 6.000 31 8,591,932 1.30 277,159 6.390 358.99 711 73.1 7.000 1 217,500 0.03 217,500 8.250 360.00 617 80.0 Total 2,756 659,999,745 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 2.175%. 20 Subsequent Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 461 111,483,648 16.89 241,830 8.425 365.02 612 80.4 1.500 1,972 472,264,457 71.56 239,485 8.480 395.64 605 80.9 2.000 323 76,251,639 11.55 236,073 6.413 363.48 698 63.8 Total 2,756 659,999,745 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.473%. Minimum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 318 74,876,623 11.34 235,461 6.404 363.30 697 63.4 3.001 - 4.000 9 2,385,723 0.36 265,080 6.658 358.23 718 80.3 4.001 - 5.000 1 144,020 0.02 144,020 6.750 359.00 712 80.0 5.001 - 6.000 27 10,827,891 1.64 401,033 5.809 386.89 620 72.9 6.001 - 7.000 176 60,853,966 9.22 345,761 6.678 384.49 625 76.5 7.001 - 8.000 537 151,937,846 23.02 282,938 7.601 386.89 623 78.7 8.001 - 9.000 738 173,072,727 26.22 234,516 8.568 395.22 607 80.8 9.001 - 10.000 646 135,176,523 20.48 209,252 9.503 390.96 588 84.7 Greater than 10.000 304 50,724,426 7.69 166,857 10.740 384.97 578 84.3 Total 2,756 659,999,745 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 7.751%. 21 Next Adjustment Dates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) August 2007 7 2,329,133 0.35 332,733 8.236 358.15 590 84.6 September 2007 7 2,177,800 0.33 311,114 7.746 360.00 573 81.1 October 2007 3 1,557,500 0.24 519,167 6.900 360.00 534 70.5 July 2008 1 379,905 0.06 379,905 8.750 352.00 655 95.0 October 2008 1 133,749 0.02 133,749 7.990 355.00 645 85.0 November 2008 5 1,359,236 0.21 271,847 8.136 356.00 617 71.2 December 2008 15 4,116,715 0.62 274,448 8.524 383.34 617 82.0 January 2009 55 13,653,958 2.07 248,254 8.675 359.05 612 79.7 February 2009 556 136,811,089 20.73 246,063 8.370 361.43 611 81.5 March 2009 1,140 262,302,611 39.74 230,090 8.566 404.22 603 80.5 April 2009 444 109,422,378 16.58 246,447 8.674 395.80 606 82.3 August 2009 1 173,076 0.03 173,076 5.625 353.00 708 80.0 October 2009 1 216,246 0.03 216,246 6.250 475.00 709 68.6 November 2009 3 615,376 0.09 205,125 8.100 356.00 655 65.7 December 2009 1 125,432 0.02 125,432 9.990 357.00 542 80.0 January 2010 11 2,378,470 0.36 216,225 7.827 358.00 625 78.6 February 2010 56 12,162,439 1.84 217,186 8.444 359.00 611 80.5 March 2010 59 12,769,892 1.93 216,439 7.845 403.74 628 74.7 April 2010 19 3,795,523 0.58 199,764 8.202 410.01 599 74.2 September 2010 1 342,000 0.05 342,000 6.250 342.00 672 63.3 July 2011 1 191,600 0.03 191,600 7.875 352.00 757 90.0 October 2011 2 717,579 0.11 358,789 7.119 355.00 645 66.2 November 2011 2 941,494 0.14 470,747 6.946 356.00 691 77.2 December 2011 4 892,100 0.14 223,025 6.786 357.00 718 74.6 January 2012 4 1,391,151 0.21 347,788 6.640 358.00 692 70.9 February 2012 52 13,042,139 1.98 250,810 6.656 359.00 680 72.9 March 2012 124 32,283,171 4.89 260,348 6.774 379.69 677 72.1 April 2012 50 13,658,287 2.07 273,166 6.739 378.47 666 66.4 January 2013 1 194,995 0.03 194,995 6.125 346.00 728 49.4 October 2013 3 747,473 0.11 249,158 6.966 355.00 700 66.1 December 2013 2 464,800 0.07 232,400 6.359 391.85 708 69.4 January 2014 4 909,335 0.14 227,334 6.016 358.00 666 61.4 February 2014 5 1,281,601 0.19 256,320 6.223 381.65 701 62.1 March 2014 19 3,945,850 0.60 207,676 6.037 389.78 700 59.6 April 2014 2 357,500 0.05 178,750 5.997 450.63 711 68.1 November 2016 1 297,742 0.05 297,742 7.000 476.00 580 49.8 December 2016 1 150,000 0.02 150,000 6.250 357.00 763 13.6 January 2017 6 1,785,000 0.27 297,500 6.176 358.00 666 57.7 February 2017 17 4,442,623 0.67 261,331 6.182 359.00 702 64.0 March 2017 53 11,533,630 1.75 217,616 6.255 360.00 701 56.0 April 2017 17 3,949,150 0.60 232,303 6.154 374.22 697 55.5 Total 2,756 659,999,745 100.00 (1) The weighted average Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is October 2009. 22 Interest Only Periods for the Group 2 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,835 403,467,475 61.13 219,873 8.659 404.03 596 80.0 36 5 1,228,000 0.19 245,600 6.732 359.29 703 63.9 60 624 181,664,734 27.52 291,129 8.006 359.45 633 81.7 84 3 733,400 0.11 244,467 7.377 351.70 690 68.3 120 289 72,906,135 11.05 252,270 6.463 359.99 692 66.1 Total 2,756 659,999,745 100.00 23 THE MORTGAGE LOANS Mortgage Loan Programs for the Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 32 9,474,298 0.95 296,072 7.579 359.64 569 79.7 2/28 6-month LIBOR 2,140 381,833,658 38.18 178,427 8.744 359.60 595 79.9 2/38 6-month LIBOR 994 250,311,485 25.03 251,822 8.335 479.95 588 78.5 2/28 6-month LIBOR – 120-month Interest Only 1 200,000 0.02 200,000 6.000 358.00 666 64.5 2/28 6-month LIBOR – 60-month Interest Only 672 192,007,603 19.20 285,726 8.016 359.47 635 81.8 2/28 6-month LIBOR – 84-month Interest Only 1 379,905 0.04 379,905 8.750 352.00 655 95.0 2/28 6-month LIBOR – 40/30-Year Balloon 45 9,903,408 0.99 220,076 8.217 359.49 588 72.7 3/27 12-month LIBOR 3 632,996 0.06 210,999 6.987 358.09 715 80.0 3/27 6-month LIBOR 142 24,532,747 2.45 172,766 8.669 359.34 595 78.1 3/37 12-month LIBOR 1 216,246 0.02 216,246 6.250 475.00 709 68.6 3/37 6-month LIBOR 39 10,516,823 1.05 269,662 8.095 479.99 600 78.0 3/27 6-month LIBOR – 120-month Interest Only 2 414,800 0.04 207,400 5.625 360.00 726 69.6 3/27 6-month LIBOR – 60-month Interest Only 30 8,389,739 0.84 279,658 7.625 359.31 643 79.5 3/27 12-month LIBOR – 120-month Interest Only 18 4,000,556 0.40 222,253 6.377 359.17 682 61.4 3/27 12-month LIBOR – 36-month Interest Only 5 1,228,000 0.12 245,600 6.732 359.29 703 63.9 3/27 6-month LIBOR – 40/30-Year Balloon 4 872,153 0.09 218,038 8.268 359.63 649 82.1 5/25 12-month LIBOR 19 4,396,031 0.44 231,370 6.396 359.39 682 60.7 5/25 6-month LIBOR 41 9,819,302 0.98 239,495 7.535 359.43 634 71.0 5/35 6-month LIBOR 44 11,344,321 1.13 257,825 7.275 480.00 600 75.0 5/25 6-month LIBOR – 120-month Interest Only 69 20,737,648 2.07 300,546 6.741 359.32 673 78.1 5/25 12-month LIBOR – 120-month Interest Only 99 24,329,499 2.43 245,753 6.601 359.63 698 67.3 5/25 12-month LIBOR – 60-month Interest Only 21 4,153,946 0.42 197,807 6.714 358.99 696 67.9 5/25 6-month LIBOR – 40/30-Year Balloon 1 244,797 0.02 244,797 6.875 358.00 640 51.6 7/23 12-month LIBOR 1 182,400 0.02 182,400 6.125 360.00 750 80.0 7/33 1-year CMT 1 241,901 0.02 241,901 6.750 479.00 667 79.3 7/33 12-month LIBOR 7 1,249,250 0.12 178,464 6.070 480.00 709 64.4 7/23 12-month LIBOR – 120-month Interest Only 19 4,413,222 0.44 232,275 6.123 359.32 688 57.9 7/23 12-month LIBOR – 84-month Interest Only 2 353,495 0.04 176,748 5.901 351.38 728 39.7 7/23 6-month LIBOR – 120-month Interest Only 5 1,326,285 0.13 265,257 6.359 356.79 710 72.8 7/33 12-month LIBOR – 120-month Interest Only 1 135,000 0.01 135,000 6.625 477.00 747 43.5 10/20 12-month LIBOR 4 851,273 0.09 212,818 5.939 359.55 666 51.8 10/30 12-month LIBOR 3 560,742 0.06 186,914 6.370 477.88 624 51.8 10/20 12-month LIBOR – 120-month Interest Only 87 20,541,030 2.05 236,104 6.238 359.61 700 57.7 10/30 12-month LIBOR – 120-month Interest Only 1 205,100 0.02 205,100 5.750 480.00 712 56.7 Total 4,554 999,999,661 100.00 24 Original Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 3,463 725,218,793 72.52 209,419 8.223 359.52 618 78.5 ARM 480 1,091 274,780,867 27.48 251,861 8.262 479.95 589 78.2 Total 4,554 999,999,661 100.00 Mortgage Loan Principal Balances for the Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 25 1,180,574 0.12 47,223 10.726 379.21 598 69.1 50,000.01 - 75,000.00 223 14,208,391 1.42 63,715 10.077 368.98 580 80.5 75,000.01 - 100,000.00 390 34,390,564 3.44 88,181 9.026 376.46 593 77.7 100,000.01 - 150,000.00 1,023 128,190,494 12.82 125,308 8.672 383.12 600 79.1 150,000.01 - 200,000.00 917 160,243,289 16.02 174,747 8.338 386.69 608 78.2 200,000.01 - 250,000.00 566 126,238,928 12.62 223,037 8.244 393.37 607 79.0 250,000.01 - 300,000.00 407 111,732,882 11.17 274,528 8.008 393.29 612 78.0 300,000.01 - 350,000.00 303 98,462,295 9.85 324,958 7.940 398.73 614 76.7 350,000.01 - 400,000.00 249 93,204,790 9.32 374,316 7.865 401.19 619 78.1 400,000.01 - 450,000.00 156 66,098,977 6.61 423,711 7.894 401.90 619 78.6 450,000.01 - 500,000.00 114 54,127,684 5.41 474,804 8.127 403.86 617 79.7 500,000.01 - 550,000.00 56 29,568,195 2.96 528,003 8.279 395.99 616 81.1 550,000.01 - 600,000.00 51 29,453,392 2.95 577,517 8.015 401.92 624 81.3 600,000.01 - 650,000.00 32 19,958,534 2.00 623,704 7.857 400.70 608 77.3 650,000.01 - 700,000.00 16 10,837,623 1.08 677,351 8.216 390.23 599 74.0 700,000.01 - 750,000.00 8 5,850,848 0.59 731,356 8.129 389.11 618 77.2 750,000.01 - 800,000.00 3 2,382,757 0.24 794,252 9.267 359.66 658 83.3 800,000.01 - 850,000.00 7 5,865,243 0.59 837,892 8.450 377.25 623 71.4 850,000.01 - 900,000.00 4 3,514,500 0.35 878,625 7.260 389.65 648 78.5 Greater than 900,000.00 4 4,489,703 0.45 1,122,426 8.106 384.93 632 73.3 Total 4,554 999,999,661 100.00 25 State Distribution of the Mortgaged Properties for the Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 81 10,741,914 1.07 132,616 9.253 369.86 586 86.7 Alaska 9 2,177,861 0.22 241,985 8.797 391.31 585 84.9 Arizona 231 47,147,507 4.71 204,102 8.273 388.16 617 77.8 Arkansas 15 1,885,593 0.19 125,706 9.430 394.02 570 83.5 California 707 236,515,898 23.65 334,535 7.483 398.38 620 73.2 Colorado 75 15,738,322 1.57 209,844 8.271 388.76 621 83.7 Connecticut 72 16,399,252 1.64 227,767 8.365 415.93 597 78.2 Delaware 9 1,960,186 0.20 217,798 8.860 383.32 600 88.2 District of Columbia 17 3,890,031 0.39 228,825 7.909 419.83 606 67.8 Florida 666 136,749,540 13.67 205,330 8.327 388.65 616 77.7 Georgia 157 25,194,067 2.52 160,472 8.836 385.63 607 84.4 Hawaii 12 4,454,148 0.45 371,179 7.625 404.54 585 58.8 Idaho 47 7,184,008 0.72 152,851 8.412 398.02 590 80.3 Illinois 203 45,346,796 4.53 223,383 8.658 384.79 622 80.3 Indiana 42 4,822,642 0.48 114,825 9.628 363.82 594 85.4 Iowa 18 1,985,734 0.20 110,319 8.846 388.73 603 81.9 Kansas 20 2,126,165 0.21 106,308 9.786 373.34 593 84.6 Kentucky 27 3,450,358 0.35 127,791 8.879 372.31 588 85.2 Louisiana 45 6,009,365 0.60 133,541 9.197 367.35 600 87.4 Maine 10 2,841,403 0.28 284,140 8.617 378.75 575 80.3 Maryland 125 31,496,136 3.15 251,969 8.253 409.72 605 79.5 Massachusetts 57 18,207,085 1.82 319,423 8.216 396.94 600 78.4 Michigan 107 13,466,870 1.35 125,859 9.474 374.71 589 84.3 Minnesota 47 10,321,227 1.03 219,601 8.418 394.27 617 79.6 Mississippi 27 3,839,747 0.38 142,213 9.139 373.41 589 84.4 Missouri 94 11,638,362 1.16 123,812 9.152 377.29 595 84.5 Montana 9 2,660,800 0.27 295,644 8.547 428.44 565 79.9 Nebraska 6 607,500 0.06 101,250 9.411 385.74 574 84.9 Nevada 93 21,948,887 2.19 236,010 7.855 389.74 628 77.8 New Hampshire 15 3,223,815 0.32 214,921 8.377 422.28 560 81.9 New Jersey 157 42,228,091 4.22 268,969 8.491 396.95 600 78.7 New Mexico 32 5,696,185 0.57 178,006 8.658 394.04 605 85.6 New York 176 59,208,752 5.92 336,413 8.015 420.12 612 76.6 North Carolina 95 17,500,543 1.75 184,216 9.037 376.42 606 85.0 North Dakota 3 392,250 0.04 130,750 8.967 360.00 589 76.1 Ohio 41 4,343,330 0.43 105,935 9.099 374.80 600 85.6 Oklahoma 35 4,283,781 0.43 122,394 9.304 372.55 577 83.3 Oregon 68 13,074,324 1.31 192,269 7.918 388.53 612 75.0 Pennsylvania 142 20,821,661 2.08 146,631 8.628 386.28 596 82.1 Rhode Island 12 2,801,758 0.28 233,480 8.608 451.51 580 83.8 South Carolina 26 3,654,672 0.37 140,564 9.416 374.87 586 86.6 South Dakota 2 556,700 0.06 278,350 9.834 404.23 577 95.0 Tennessee 86 11,897,191 1.19 138,339 8.781 366.58 603 84.5 Texas 237 32,596,268 3.26 137,537 8.848 365.91 602 84.2 Utah 67 13,761,141 1.38 205,390 8.453 385.35 606 82.4 Vermont 6 1,111,962 0.11 185,327 8.759 401.70 590 76.3 Virginia 125 29,102,880 2.91 232,823 8.437 392.59 597 80.4 Washington 140 32,573,812 3.26 232,670 7.825 393.17 613 79.1 West Virginia 18 2,453,795 0.25 136,322 9.172 369.70 613 85.1 Wisconsin 36 6,256,144 0.63 173,782 9.312 374.68 600 80.7 Wyoming 7 1,653,197 0.17 236,171 8.815 381.93 588 89.8 Total 4,554 999,999,661 100.00 26 Loan-to-Value Ratios for the Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 270 51,028,244 5.10 188,993 7.400 389.48 618 40.0 50.01 - 55.00 101 21,926,324 2.19 217,092 7.560 385.37 606 52.8 55.01 - 60.00 155 35,907,078 3.59 231,659 7.409 394.14 601 57.8 60.01 - 65.00 173 42,982,216 4.30 248,452 7.664 403.31 598 63.1 65.01 - 70.00 255 61,961,908 6.20 242,988 7.844 395.93 596 68.4 70.01 - 75.00 322 73,526,877 7.35 228,344 8.093 404.39 586 73.7 75.01 - 80.00 1,468 329,852,976 32.99 224,695 8.059 387.80 632 79.6 80.01 - 85.00 462 103,137,369 10.31 223,241 8.446 396.07 584 84.4 85.01 - 90.00 735 165,634,499 16.56 225,353 8.694 396.98 603 89.5 90.01 - 95.00 438 86,487,792 8.65 197,461 9.071 389.08 606 94.8 95.01 - 100.00 175 27,554,379 2.76 157,454 9.436 376.05 628 99.9 Total 4,554 999,999,661 100.00 Combined Loan-to-Value Ratios(1) for the Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 263 49,725,744 4.97 189,071 7.381 389.51 618 39.9 50.01 - 55.00 100 21,660,125 2.17 216,601 7.586 385.68 605 52.8 55.01 - 60.00 154 35,512,078 3.55 230,598 7.426 394.52 599 57.8 60.01 - 65.00 173 42,701,216 4.27 246,828 7.675 403.80 598 63.0 65.01 - 70.00 252 60,437,629 6.04 239,832 7.828 396.91 595 68.3 70.01 - 75.00 294 68,553,266 6.86 233,174 8.119 407.22 582 73.4 75.01 - 80.00 574 132,779,105 13.28 231,322 8.099 395.93 595 79.0 80.01 - 85.00 465 104,494,989 10.45 224,720 8.419 396.09 584 84.2 85.01 - 90.00 757 172,194,227 17.22 227,469 8.657 395.91 605 88.9 90.01 - 95.00 463 92,947,726 9.29 200,751 8.957 388.15 610 93.8 95.01 - 100.00 1,059 218,993,554 21.90 206,793 8.234 381.38 653 82.4 Total 4,554 999,999,661 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 27 Current Mortgage Rates for the Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.001 - 4.500 1 242,000 0.02 242,000 4.250 358.00 624 45.7 4.501 - 5.000 2 382,000 0.04 191,000 5.000 360.00 711 42.3 5.001 - 5.500 23 6,443,271 0.64 280,142 5.389 384.98 659 63.4 5.501 - 6.000 107 31,064,894 3.11 290,326 5.863 387.98 656 63.3 6.001 - 6.500 263 69,943,635 6.99 265,945 6.329 382.28 654 66.3 6.501 - 7.000 340 90,247,787 9.02 265,435 6.824 388.71 633 74.8 7.001 - 7.500 458 117,177,245 11.72 255,846 7.323 395.71 617 77.4 7.501 - 8.000 631 149,775,446 14.98 237,362 7.802 393.51 617 78.2 8.001 - 8.500 575 128,497,985 12.85 223,475 8.320 398.04 606 79.4 8.501 - 9.000 657 137,025,301 13.70 208,562 8.786 397.01 601 81.7 9.001 - 9.500 505 102,430,033 10.24 202,832 9.293 392.82 593 82.9 9.501 - 10.000 493 91,060,597 9.11 184,707 9.780 389.83 582 83.9 10.001 - 10.500 208 35,254,061 3.53 169,491 10.279 392.31 576 82.1 10.501 - 11.000 165 24,243,359 2.42 146,929 10.778 392.10 575 83.8 11.001 - 11.500 55 7,297,477 0.73 132,681 11.291 387.80 570 81.1 11.501 - 12.000 43 5,677,200 0.57 132,028 11.758 364.59 590 88.0 12.001 - 12.500 14 2,102,577 0.21 150,184 12.316 376.44 590 89.8 12.501 - 13.000 8 705,255 0.07 88,157 12.798 375.99 586 96.7 13.001 - 13.500 3 162,050 0.02 54,017 13.250 360.00 606 88.8 13.501 - 14.000 1 64,350 0.01 64,350 13.750 360.00 667 100.0 Greater than 14.000 2 203,139 0.02 101,570 14.617 359.55 513 86.1 Total 4,554 999,999,661 100.00 Types of Mortgaged Properties for the Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 3,351 713,565,683 71.36 212,941 8.247 394.97 605 78.1 Planned Unit Development 686 163,909,748 16.39 238,935 8.210 382.99 615 80.9 Low-Rise Condominium 308 62,738,380 6.27 203,696 8.184 381.48 636 78.1 Two Family Home 150 42,638,993 4.26 284,260 8.385 407.06 624 77.4 Three Family Home 21 7,223,874 0.72 343,994 7.436 417.77 663 68.9 High-Rise Condominium 16 4,710,996 0.47 294,437 7.904 369.50 660 70.9 Four Family Home 17 4,686,559 0.47 275,680 7.952 375.96 637 70.3 Manufactured Housing (1) 5 525,427 0.05 105,085 8.763 359.42 572 57.7 Total 4,554 999,999,661 100.00 (1) Treated as real property. 28 Loan Purposes for the Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 2,541 599,826,880 59.98 236,059 8.135 398.93 595 75.6 Purchase 1,729 340,463,914 34.05 196,914 8.550 382.37 634 84.2 Refinance – Rate/Term 284 59,708,867 5.97 210,242 7.430 387.48 633 73.8 Total 4,554 999,999,661 100.00 Occupancy Types for the Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 4,252 942,593,994 94.26 221,683 8.228 393.76 607 78.7 Investment Property 233 41,327,704 4.13 177,372 8.284 378.38 663 73.5 Second Home 69 16,077,963 1.61 233,014 8.479 362.04 663 72.7 Total 4,554 999,999,661 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 3,463 725,218,793 72.52 209,419 8.223 359.52 618 78.5 Greater than 360 1,091 274,780,867 27.48 251,861 8.262 479.95 589 78.2 Total 4,554 999,999,661 100.00 Loan Documentation Types for the Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 2,815 565,877,506 56.59 201,022 8.188 396.70 592 80.8 Stated Income 1,404 355,064,112 35.51 252,895 8.709 392.65 620 77.8 Reduced 164 39,870,035 3.99 243,110 6.525 360.70 696 65.8 Preferred 51 12,560,831 1.26 246,291 6.096 368.29 711 59.9 Full/Alternative 53 11,283,271 1.13 212,892 6.341 369.07 689 65.6 Stated Income/Stated Asset 23 5,775,464 0.58 251,107 6.538 361.55 684 67.2 No Income/No Asset 19 4,116,792 0.41 216,673 6.556 363.04 696 63.2 No Ratio 16 3,733,499 0.37 233,344 6.595 359.27 699 58.7 Streamlined 9 1,718,150 0.17 190,906 6.391 360.00 706 57.0 Total 4,554 999,999,661 100.00 29 Credit Bureau Risk Scores(1) for the Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 3 717,000 0.07 239,000 8.648 401.75 806 87.9 781 – 800 8 2,371,172 0.24 296,397 7.801 359.73 791 74.6 761 – 780 20 5,527,775 0.55 276,389 6.975 371.48 767 73.5 741 – 760 51 11,096,344 1.11 217,575 6.994 375.98 750 70.8 721 – 740 67 19,734,397 1.97 294,543 7.483 367.96 729 75.0 701 – 720 144 36,987,211 3.70 256,856 6.987 375.77 710 70.8 681 – 700 149 37,850,093 3.79 254,027 7.488 377.37 690 77.2 661 – 680 301 72,533,926 7.25 240,976 7.711 380.21 670 78.0 641 – 660 476 114,479,087 11.45 240,502 7.976 388.22 650 79.4 621 – 640 507 114,657,210 11.47 226,148 8.032 381.04 630 80.7 601 – 620 656 135,486,196 13.55 206,534 8.309 389.55 610 82.3 581 – 600 587 128,319,955 12.83 218,603 8.535 392.26 591 80.9 561 – 580 499 101,306,296 10.13 203,019 8.538 402.00 570 78.1 541 – 560 431 90,236,929 9.02 209,366 8.609 413.34 551 78.2 521 – 540 385 78,462,218 7.85 203,798 8.746 409.31 531 75.1 501 – 520 261 48,199,612 4.82 184,673 9.206 415.35 512 70.9 500 or Less 9 2,034,239 0.20 226,027 8.651 402.15 500 74.4 Total 4,554 999,999,661 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 3,681 805,147,749 80.51 218,731 8.180 388.18 621 80.0 A- 239 59,592,335 5.96 249,340 8.208 403.15 576 74.9 B 363 82,501,491 8.25 227,277 8.434 414.49 566 72.9 C 214 43,371,971 4.34 202,673 8.749 413.41 560 67.4 C- 17 2,803,277 0.28 164,899 8.837 411.48 566 65.4 D 40 6,582,838 0.66 164,571 8.888 419.73 570 57.9 Total 4,554 999,999,661 100.00 30 Prepayment Penalty Periods for the Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,317 295,318,898 29.53 224,236 8.596 390.86 612 77.8 12 298 91,246,622 9.12 306,197 8.130 402.38 624 76.8 24 2,560 526,451,069 52.65 205,645 8.237 394.66 600 79.8 36 285 64,771,110 6.48 227,267 7.271 374.24 646 73.5 60 94 22,211,961 2.22 236,297 6.593 380.76 671 72.8 Total 4,554 999,999,661 100.00 Months to Next Adjustment Date for the Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 33 9,584,456 0.96 290,438 7.572 359.43 572 79.7 13 – 18 16 1 379,905 0.04 379,905 8.750 352.00 655 95.0 19 – 24 24 3851 834,145,997 83.41 216,605 8.447 395.69 602 79.8 25 – 31 30 2 389,322 0.04 194,661 5.972 420.76 709 73.7 32 – 37 35 242 50,414,738 5.04 208,325 8.104 384.50 616 76.7 38 or Greater 74 425 105,085,243 10.51 247,259 6.674 375.15 675 67.8 Total 4,554 999,999,661 100.00 Gross Margins for the Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 or Less 1 178,341 0.02 178,341 11.375 359.00 506 80.0 1.001 - 2.000 1 242,000 0.02 242,000 7.250 360.00 543 68.6 2.001 - 3.000 327 77,136,379 7.71 235,891 6.433 363.71 696 63.6 3.001 - 4.000 29 6,322,590 0.63 218,020 7.895 374.19 651 79.2 4.001 - 5.000 90 19,404,426 1.94 215,605 7.762 369.11 619 77.5 5.001 - 6.000 511 113,450,952 11.35 222,018 8.066 386.69 609 76.2 6.001 - 7.000 3,010 656,285,483 65.63 218,035 8.358 399.59 602 80.0 7.001 - 8.000 536 117,664,593 11.77 219,523 8.875 385.94 596 80.9 8.001 - 9.000 36 6,619,377 0.66 183,872 9.253 359.46 602 84.4 9.001 - 10.000 9 1,199,808 0.12 133,312 10.868 359.52 597 89.7 10.001 -11.000 3 875,712 0.09 291,904 12.156 358.43 577 94.4 12.001 -13.000 1 620,000 0.06 620,000 6.250 360.00 649 68.9 Total 4,554 999,999,661 100.00 (1) The weighted average Gross Margin for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.202%. 31 Maximum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 - 10.000 1 186,000 0.02 186,000 5.000 360.00 705 55.0 10.001 - 10.500 9 2,357,799 0.24 261,978 5.575 366.92 697 59.7 10.501 - 11.000 49 12,136,503 1.21 247,684 5.817 370.98 699 54.7 11.001 - 11.500 131 30,792,482 3.08 235,057 6.323 361.09 690 60.7 11.501 - 12.000 63 15,363,720 1.54 243,869 6.601 364.45 704 68.3 12.001 - 12.500 75 19,553,627 1.96 260,715 6.535 367.77 673 70.9 12.501 - 13.000 92 27,788,478 2.78 302,049 6.318 386.56 637 71.6 13.001 - 13.500 165 45,581,872 4.56 276,254 6.647 394.74 624 72.4 13.501 - 14.000 346 92,594,012 9.26 267,613 7.107 389.22 618 76.4 14.001 - 14.500 453 116,823,933 11.68 257,889 7.491 396.34 609 78.4 14.501 - 15.000 628 142,972,421 14.30 227,663 7.929 395.07 614 78.6 15.001 - 15.500 558 121,787,487 12.18 218,257 8.443 400.00 600 79.3 15.501 - 16.000 635 131,395,161 13.14 206,922 8.888 398.34 598 81.7 16.001 - 16.500 458 92,063,276 9.21 201,012 9.336 395.56 595 83.0 16.501 - 17.000 429 79,298,237 7.93 184,844 9.803 392.55 581 84.6 17.001 - 17.500 184 31,074,104 3.11 168,881 10.284 395.89 575 82.2 17.501 - 18.000 155 22,515,829 2.25 145,263 10.797 394.04 575 83.5 18.001 - 18.500 56 7,854,077 0.79 140,251 11.399 385.67 572 82.1 18.501 - 19.000 41 5,398,223 0.54 131,664 11.761 364.83 592 88.1 19.001 - 19.500 12 1,327,628 0.13 110,636 12.302 387.00 594 86.7 Greater than 19.500 14 1,134,794 0.11 81,057 13.242 369.86 580 93.9 Total 4,554 999,999,661 100.00 (1) The weighted average Maximum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as ofthe Cut-off Date was approximately 14.964%. Initial Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 42 12,487,013 1.25 297,310 7.819 363.91 575 79.9 1.500 3,317 716,043,268 71.60 215,871 8.435 401.76 601 79.9 2.000 55 10,961,901 1.10 199,307 7.138 361.14 663 69.9 3.000 836 188,259,975 18.83 225,191 8.251 372.76 612 78.5 4.000 1 144,665 0.01 144,665 8.875 356.00 562 49.2 5.000 270 63,139,098 6.31 233,849 6.429 364.00 696 62.9 6.000 32 8,746,240 0.87 273,320 6.397 358.99 709 73.1 7.000 1 217,500 0.02 217,500 8.250 360.00 617 80.0 Total 4,554 999,999,661 100.00 (1) The weighted average Initial Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 2.044% 32 Subsequent Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 777 171,888,014 17.19 221,220 8.354 366.36 608 79.0 1.500 3,453 751,715,342 75.17 217,699 8.391 401.58 602 79.8 2.000 323 76,251,639 7.63 236,073 6.413 363.48 698 63.8 2.500 1 144,665 0.01 144,665 8.875 356.00 562 49.2 Total 4,554 999,999,661 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.452%. Minimum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 318 74,876,623 7.49 235,461 6.404 363.30 697 63.4 3.001 - 4.000 9 2,385,723 0.24 265,080 6.658 358.23 718 80.3 4.001 - 5.000 1 144,020 0.01 144,020 6.750 359.00 712 80.0 5.001 - 6.000 60 20,072,931 2.01 334,549 5.792 403.91 616 68.5 6.001 - 7.000 394 110,391,579 11.04 280,182 6.670 396.68 618 74.2 7.001 - 8.000 1,044 257,785,305 25.78 246,921 7.601 395.71 614 77.9 8.001 - 9.000 1,231 265,143,380 26.51 215,389 8.560 397.57 603 80.5 9.001 - 10.000 998 193,490,630 19.35 193,878 9.522 391.41 588 83.4 Greater than 10.000 499 75,709,468 7.57 151,722 10.748 388.95 577 83.4 Total 4,554 999,999,661 100.00 (1) The weighted average Minimum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 7.917%. 33 Next Adjustment Dates for the Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) August 2007 13 3,520,547 0.35 270,811 7.905 358.44 580 84.4 September 2007 11 3,115,570 0.31 283,234 7.832 360.00 581 78.7 October 2007 9 2,948,339 0.29 327,593 6.901 360.00 551 74.9 July 2008 1 379,905 0.04 379,905 8.750 352.00 655 95.0 October 2008 2 402,610 0.04 201,305 7.563 355.00 640 74.1 November 2008 13 2,741,899 0.27 210,915 8.272 356.00 610 69.3 December 2008 19 4,924,479 0.49 259,183 8.647 379.02 615 82.1 January 2009 89 20,242,244 2.02 227,441 8.564 366.09 611 79.2 February 2009 919 201,602,223 20.16 219,371 8.353 362.69 607 80.1 March 2009 2,028 431,053,329 43.11 212,551 8.437 411.28 599 79.3 April 2009 781 173,179,213 17.32 221,740 8.564 399.95 602 81.0 August 2009 1 173,076 0.02 173,076 5.625 353.00 708 80.0 October 2009 1 216,246 0.02 216,246 6.250 475.00 709 68.6 November 2009 3 615,376 0.06 205,125 8.100 356.00 655 65.7 December 2009 2 330,236 0.03 165,118 8.378 357.00 569 83.1 January 2010 13 2,728,183 0.27 209,860 7.842 358.00 620 79.0 February 2010 86 17,744,562 1.77 206,332 8.316 359.81 612 78.4 March 2010 108 22,266,458 2.23 206,171 7.981 401.63 622 76.5 April 2010 30 6,729,923 0.67 224,331 8.048 407.66 609 72.4 September 2010 1 342,000 0.03 342,000 6.250 342.00 672 63.3 July 2011 1 191,600 0.02 191,600 7.875 352.00 757 90.0 October 2011 2 717,579 0.07 358,789 7.119 355.00 645 66.2 November 2011 2 941,494 0.09 470,747 6.946 356.00 691 77.2 December 2011 4 892,100 0.09 223,025 6.786 357.00 718 74.6 January 2012 5 1,635,947 0.16 327,189 6.675 358.00 684 68.0 February 2012 62 15,231,014 1.52 245,662 6.827 359.00 670 74.4 March 2012 154 38,318,249 3.83 248,820 6.888 384.99 666 72.0 April 2012 63 16,755,562 1.68 265,961 6.830 384.09 659 67.8 January 2013 1 194,995 0.02 194,995 6.125 346.00 728 49.4 October 2013 3 747,473 0.07 249,158 6.966 355.00 700 66.1 December 2013 2 464,800 0.05 232,400 6.359 391.85 708 69.4 January 2014 4 909,335 0.09 227,334 6.016 358.00 666 61.4 February 2014 5 1,281,601 0.13 256,320 6.223 381.65 701 62.1 March 2014 19 3,945,850 0.39 207,676 6.037 389.78 700 59.6 April 2014 2 357,500 0.04 178,750 5.997 450.63 711 68.1 November 2016 1 297,742 0.03 297,742 7.000 476.00 580 49.8 December 2016 1 150,000 0.02 150,000 6.250 357.00 763 13.6 January 2017 6 1,785,000 0.18 297,500 6.176 358.00 666 57.7 February 2017 17 4,442,623 0.44 261,331 6.182 359.00 702 64.0 March 2017 53 11,533,630 1.15 217,616 6.255 360.00 701 56.0 April 2017 17 3,949,150 0.39 232,303 6.154 374.22 697 55.5 Total 4,554 999,999,661 100.00 (1) The weighted average Next Adjustment Date for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date is August 2009. 34 Interest Only Periods for the Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 3,521 717,183,830 71.72 203,688 8.497 405.64 594 78.8 36 5 1,228,000 0.12 245,600 6.732 359.29 703 63.9 60 723 204,551,289 20.46 282,920 7.973 359.46 637 81.4 84 3 733,400 0.07 244,467 7.377 351.70 690 68.3 120 302 76,303,141 7.63 252,659 6.489 359.98 691 66.8 Total 4,554 999,999,661 100.00 35
